—In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order and interlocutory judgment (one paper) of the Supreme Court, Richmond County (Leone, J.), dated June 10, 1998, which, upon granting the plaintiffs’ motion for partial summary judgment, is in favor of the plaintiffs and against it on the issue of liability.
Ordered that the order and interlocutory judgment is reversed, with costs, and the motion is denied.
The Supreme Court erred in granting the plaintiffs’ motion for partial summary judgment on the issue of liability, as the plaintiffs failed to demonstrate the absence of any material issues of fact and failed to demonstrate entitlement to partial summary judgment as a matter of law (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). The plaintiffs’ papers were insufficient to establish causation. S. Miller, J. P., Joy, H. Miller and Feuerstein, JJ., concur.